 Case 1:17-cv-00361-WMS-LGF Document 46-1 Filed 12/05/18 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________


MARK K. MACRIS,
                              Plaintiff,

       v.                                                    Civil Action No. 17-CV-361

EXPERIAN INFORMATION SOLUTIONS, INC
And SPECIALIZED LOAN SERVICING LLC,

                        Defendants.
__________________________________________

                      AFFIRMATION OF SETH J. ANDREWS


Seth J. Andrews, an attorney at law, hereby affirms under penalties of perjury that the
following statements are true to the best of his knowledge, information and belief:

1. That I am an attorney at law licensed to practice in the State of New York, am
   admitted to practice before this Court, and am the attorney of record for the Plaintiff
   in this action.

2. That Plaintiff commenced this action under the Fair Credit Reporting Act, 15
   U.S.C.§1681 et seq. (“Fair Credit Reporting Act” or “FCRA”) and 15 U.S.C.§1692 et
   seq., the Fair Debt Collection Practices Act (FDCPA) for Defendant Specialized Loan
   Servicing LLC’s ( “SLS”) activities in connection with their collection of a debt.

3. That the parties have filed competing motions for summary judgment. This
   affirmation is filed in support of Plaintiff’s Motion to Strike.

4. That on September 7, 2017, Defendant SLS served their disclosures as required by
   Fed.R.Civ.P. Rule 26(a)(1). Those disclosures are annexed hereto as Exhibit A.

5. That Defendant SLS never amended or supplemented their Rule 26(a)(1) disclosures,
   to include identify Cynthia Wallace as a potential witness for the Defendant.

6. On August 7, 2018, Defendant was served with a Notice of Deposition for 30(b)(6)
   witness. On August 14, 2018, the Defendant designated and made available, Loretta
   Poch as SLS’s 30(b)(6) witness. Ms. Poch stated that it was her understanding that
   she would be providing testimony as a corporate representative on behalf of SLS.
   Copies of the 30(b)(6) deposition notice as well as the relevant excerpt from the
   transcript of Ms. Poch’s deposition are attached as Exhibit B and C.
 Case 1:17-cv-00361-WMS-LGF Document 46-1 Filed 12/05/18 Page 2 of 2




7. At no time during Ms. Poch’ examination did she ever mention the name Cynthia
   Wallace or disclose that Ms. Wallace was a potential witness for SLS.




Dated: December 5, 2018                                 s/Seth J. Andrews__
                                                        Seth J. Andrews
